Citation Nr: 1716985	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  12-30 587A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for irritable bowel syndrome.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to January 1994.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in January 2012, a statement of the case was issued in October 2012, and a substantive appeal was received in November 2012.

In November 2012, the Veteran submitted a statement requesting that the issues of entitlement to service connection for tempomandibular joint (TMJ) disease and testicular cancer be on appeal.  11/07/2012 VA 21-4138 Statement in Support of Claim.  Such issues were denied in the October 2011 rating decision, but such submission does not constitute a timely notice of disagreement.  Thus, this submission is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

On November 1, 2016, VA issued correspondence to the Veteran informing him that a videoconference hearing had been scheduled for December 2, 2016; the Veteran failed to appear.  10/31/2016 Correspondence.

In a December 2016 submission, the Veteran reported that he did not receive the letter advising him of his hearing until December 5, 2016.  12/19/2016 Correspondence.  The Veteran has therefore shown good cause for failing to appear for the Board hearing, and remand is necessary to reschedule the Veteran for a hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference Board hearing at the Detroit RO.  

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







